                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANNETTE DUNN,

                 Plaintiff,

          v.                                              Case No. 3:19-cv-00099-JPG-MAB

NEW YORK OFFICE OF ATTORNEY
GENERAL,

                 Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

          Plaintiff Annette Dunn—a citizen of Illinois proceeding pro se—filed this lawsuit against

the New York Office of the Attorney General. Dunn takes issue with New York’s recently-

minted Reproductive Health Act, claiming that it violates the Fourteenth Amendment to the

United States Constitution, among other things. (ECF No. 2, pp. 4–5.) The Court, however,

explained to Dunn the idea behind the doctrine of standing and ordered her to show cause why

the Court should not dismiss this action for want of a case or controversy. (See generally ECF

No. 4.)

          Dunn has since responded. While she admits that she is not directly affected by the New

York statute, she instead argues that the statute “might so adversely affect others that one might

never know what was not done and created by the State of New York, regarding the inequity of

life of viable fetuses and unborn children.” This is not enough to establish standing. Article III of

the Constitution only permits this Court to preside over justiciable “Cases” and “Controversies.”

U.S. Const. art. III, § 2, cl. 1. And in order for a plaintiff to have standing to bring a justiciable

case or controversy, they must have a concrete and particularized injury that is fairly traceable to

the challenged action of the defendant. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
                                                  1
       Here, Dunn does not have standing to proceed. Dunn is a citizen of Illinois, and although

she makes clear that she takes serious issue with the New York statute in-question, there is

nothing linking herself to that statute in any way. And to the extent that Dunn intends to invoke

the doctrine of third-party standing, that attempt falls short. Third-party standing is limited to

situations in which the plaintiff has a “close” relationship to the person who actually bears the

brunt of the injury. Kowalski v. Tesmer, 543 U.S. 125, 130 (2004) (quoting Powers v. Ohio, 499

U.S. 400, 411 (1991)). And here, Dunn has no such close relationship. Instead, she is a citizen of

Illinois—completely outside the jurisdiction of New York—and although the Court recognizes

her strong political and moral objections on this issue, that is not enough to create a “close”

relationship for third-party standing purposes.

       The Court therefore DISMISSES this case WITH PREJUDICE for want of a case or

controversy and DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: FEBRUARY 15, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              U.S. DISTRICT JUDGE




                                                  2
